Table Of Contents SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2016 OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 333- New Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 47-4314938 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4 5 North Whittaker Street, New Buffalo , Michigan (Address of Principal Executive Offices) (Zip Code) ( 26 9) 469-2222 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] As of August 12, 2016, the latest practicable date, 696,600 shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding. Table Of Contents New Bancorp, Inc. Form 10-Q Index Page PartI. Financial Information Item 1. Condensed Financial Statements Condensed Balance Sheets 2 Condensed Statements of Operations 3 Condensed Statements of Comprehensive Income (Loss) 4 Condensed Statements of Changes in Shareholders’ Equity 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 36 Part II. Other Information Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signature Pages 38 1 Table Of Contents Part I. – Financial Information Item 1. Financial Statements New Bancorp, Inc. Condensed Consolidated Balance Sheets June 30, 2016 (Unaudited) and December 31, 2015 (In t housands , except share data ) June 30, December 31, Assets Cash and due from banks $ 1,763 $ 7,132 Interest-earning demand deposits 1,645 1,678 Federal funds sold 5,817 - Cash and cash equivalents 9,225 8,810 Interest-earning time deposits in banks 992 992 Loans held for sale 370 - Loans, net of allowance for loan losses of $1,196 and $1,155 at June 30, 2016 and December 31, 2015 76,369 76,575 Premises and equipment 2,004 2,024 Federal Home Loan Bank stock 468 468 Foreclosed real estate held for sale, net - 245 Accrued interest receivable 188 217 Bank owned life insurance 5,332 5,247 Mortgage servicing rights 422 317 Prepaid expenses and other assets 4,231 150 Total assets $ 99,601 $ 95,045 Liabilities and Shareholders' Equity Liabilities Deposits Demand $ 24,290 $ 20,435 Savings and money market accounts 18,780 18,918 Time 33,580 32,913 Total deposits 76,650 72,266 Federal Home Loan Bank advances 6,927 6,927 Accrued nonqualified benefit plans 132 139 Other liabilities 639 Total liabilities 84,800 79,971 Commitments and Contigencies - - Redeemable common stock held by Employee Stock Ownership Plan (ESOP) 44 44 Shareholders' Equity Preferred stock, $0.01 par value, 5,000,000 shares authorized, none issued - - Common stock, $0.01 par value, 50,000,000 shares authorized, 696,600 shares issued and outstanding 7 7 Additional paid-in capital 5,754 5,754 Unearned ESOP shares ) ) Retained earnings 9,563 9,836 Total shareholders' equity 14,801 15,074 Less maximum cash obligation related to ESOP shares ) ) Total shareholders' equity less maximum cash obligation related to ESOP shares 14,757 15,030 Total liabilities and shareholders' equity $ 99,601 $ 95,045 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table Of Contents New Bancorp, Inc. Condensed Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2016 and 2015 (Unaudited) (In t housands , except per share data ) Three Months Ended June 30, Six Months Ended June 30, Interest Income Loans $ 808 $ 782 $ 1,633 $ 1,582 Interest-bearing deposits 15 9 27 21 Total interest income 823 791 1,660 1,603 Interest Expense Deposits 150 155 303 287 Borrowings 33 34 66 69 Total interest expense 183 189 369 356 Net Interest Income 640 602 1,291 1,247 Provision for Loan Losses - Net Interest Income After Provision for Loan Losses 640 602 1,291 1,247 Noninterest Income Service charges and fees 79 88 141 155 Gain on sale of loans 144 245 Gain+A44 on sale of foreclosed real estate, net 14 - 14 - Income from bank owned life insurance 43 41 85 82 Loan servicing fees, net 10 24 28 38 Other operating 9 7 17 30 - - Total noninterest income 304 550 Noninterest Expense Salaries and employee benefits 610 456 1,176 899 Occupancy and equipment 115 117 232 241 Data processing fees 101 97 202 193 Franchise taxes 10 10 19 19 FDIC insurance premiums 19 19 39 37 Insurance premiums 11 13 24 25 Professional services 128 48 252 100 Impairment losses and expenses of foreclosed real estate - 31 5 40 Other 134 75 235 142 Total noninterest expense 1,128 866 2,184 1,696 Income (Loss) Before Federal Income Taxes (Credits) ) 40 ) 101 Federal Income Taxes - Net Income (Loss) $ ) $ 40 $ ) $ 101 Loss per share - basic and diluted $ ) N/A $ ) N/A Weighted-average shares outstanding - basic and diluted 644,247 N/A 644,247 N/A The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table Of Contents New Bancorp, Inc. Condensed Consolidated Statement s of C omprehensive Income (Loss) (Unaudited) For the Three and Six Months Ended June 30, 2016 and 2015 ( I n t housands) Three Months Ended June 30, Six Months Ended June 30, Net income (loss) $ ) $ 40 $ ) $ 101 Other comprehensive income: - Comprehensive income (loss) $ ) $ 40 $ ) $ 101 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table Of Contents New Bancorp, Inc. Condensed Consolidated Statement s of Changes in Shareholders’ Equity (Unaudited) For the Six Months Ended June 30, 2016 ( I n t housands) Common Stock Additional Paid In Capital Shares Acquired by ESOP Retained Earnings Maximum Cash Obligation Related to ESOP Shares Total Balance at January 1, 2016 $ 7 $ 5,754 $ ) $ 9,836 $ (44 ) $ Net loss for the six months ended June 30, 2016 - - - ) - ) Balance at June 30, 2016 $ 7 $ 5,754 $ ) $ 9,563 $ (44 ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table Of Contents New Bancorp, Inc. Condensed Consolidated Statement s of Cash Flows (Unaudited) For the Six Months Ended June 30, 2016 and 2015 ( I n t housands) Six Months Ended June 30, Operating Activities Net income (loss) $ ) $ 101 Items not requiring (providing) cash: Depreciation and amortization 73 105 Amortization of deferred loan origination fees and costs, net - 4 Gain on sale of foreclosed real estate ) - Gain on sale of loans originated for sale ) ) Proceeds from sales of loans originated for sale 6,105 Loans originated for sale ) ) Increase in cash surrender value of life insurance ) ) Impairment loss on foreclosed real estate - 7 Changes in: Accrued interest receivable 29 (1 ) Prepaid expenses and other assets ) ) Other liabilities ) Net cash used in operating activities ) ) Investing Activities Proceeds from sales of loans - 2,135 Net change in loans ) Proceeds from redemption of FHLB stock - 210 Purchase of premises and equipment ) ) Proceeds from sale of foreclosed assets 259 - Net cash provided by investing activities 290 Financing Activities Net increase in deposits 4,384 5,441 Net change in federal funds purchased - ) Net cash provided by financing activities 4,384 2,941 Increase in Cash and Cash Equivalents 415 544 Cash and Cash Equivalents, Beginning of Period 8,810 7,981 Cash and Cash Equivalents, End of Period $ 9,225 $ 8,525 Supplemental Disclosure of Cash Flow Information Cash paid during the period for: Interest on deposits and borrowings $ 377 $ 355 Supplemental Disclosure of Noncash Investing Activities Transfers from loans to real estate acquired through foreclosure $ - $ 338 Transfers from loans to loans held for sale $ - $ 2,057 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements Note 1: Basis of Presentation The accompanying condensed consolidated balance sheet of New Bancorp, Inc. (the Company) as of December 31, 2015, which has been derived from audited financial statements, and the unaudited condensed consolidated financial statements of the Company as of June 30, 2016 and for the three and six months ended June 30, 2016 and 2015, were prepared in accordance with instructions for Form 10-Q and Article 10 of Regulation S-X and, therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America. Accordingly, these condensed financial statements should be read in conjunction with the financial statements and notes thereto of the Company for the year ended December 31, 2015 included in the Company’s Form 10-K. Reference is made to the accounting policies of the Company described in the Notes to the Financial Statements contained in the Form 10-K. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) which are necessary for a fair presentation of the unaudited consolidated financial statements have been included to present fairly the financial position as of June 30, 2016 and the results of operations for the three and six months ended June 30, 2016 and 2015 and cash flows for the six months ended June 30, 2016 and 2015. All interim amounts have not been audited and the results of operations for the three and six months ended June 30, 2016 and 2015 herein, are not necessarily indicative of the results of operations to be expected for the year, ending December 31, 2016. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for loan losses, valuation of real estate acquired in connection with foreclosures or in satisfaction of loans, valuation of deferred tax assets and fair values of financial instruments. Note 2: Securities The Company had no investment securities at June 30, 2016 and December 31, 2015. The Company had no sales of investment securities during the three and six month periods ended June 30, 2016 and 2015. 7 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements Note 3: Loans and Allowance for Loan Losses The Company’s loan and allowance for loan losses policies are as follows: Loans Receivable Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoffs are reported at their outstanding principal balances adjusted for unearned income, charge-offs, the allowance for loan losses and any unamortized deferred fees or costs on originated loans. For loans amortized at cost, interest income is accrued based on the unpaid principal balance. Loan origination fees, net of certain direct origination costs, as well as premiums and discounts, are deferred and amortized as a level yield adjustment over the respective term of the loan. The accrual of interest on mortgage and commercial loans is discontinued at the time the loan is 90 days past due unless the credit is well-secured and in process of collection. Past-due status is based on contractual terms of the loan. In all cases, loans are placed on nonaccrual or charged off at an earlier date if collection of principal or interest is considered doubtful. All interest accrued but not collected for loans that are placed on nonaccrual or charged off is reversed against interest income. The interest on these loans is accounted for on the cash-basis or cost-recovery method, until qualifying for return to accrual status. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to income. Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. The allowance consists of allocated and general components. The allocated component relates to loans that are classified as impaired. For those loans that are classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan. The general component covers nonclassified loans and is based on historical charge-off experience and expected loss given default derived from the Bank’s internal risk rating process. Other adjustments may be made to the allowance for pools of loans after an assessment of internal or external influences on credit quality that are not fully reflected in the historical loss or risk rating data. 8 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements Classes of loans at June 30, 2016 and December 31, 2015 include: June 30, December 31, (In thousands) Real estate loans Residential $ 43,378 $ 41,972 Commercial 25,882 27,319 Construction and land 7,094 7,196 Commercial business 462 1,354 Consumer and other 806 321 Total loans 77,622 78,162 Less: Net deferred loan fees, premiums and discounts ) (2 ) Undisbursed loans in process - ) Allowance for loan losses ) ) Net loans $ 76,369 $ 76,575 The risk characteristics applicable to each segment of the loan portfolio are described below: Residential Real Estate: The residential real estate loans are generally secured by owner-occupied 1-4 family residences. The Bank’s portfolio of home equity loans totaled $4.3 million and $4.2 million at June 30, 2016 and December 31, 2015, respectively, the preponderance of which were secured by first liens, or by second liens on properties where the Bank also holds the first lien. Repayment of these loans is primarily dependent on the personal income and credit rating of the borrowers. Credit risk in these loans can be impacted by economic conditions within the Bank’s market areas that might impact either property values or a borrower’s personal income. Risk is mitigated by the fact that the loans are of smaller individual amounts and spread over a large number of borrowers. Commercial Real Estate: Commercial real estate loans typically involve larger principal amounts, and repayment of these loans is generally dependent on the successful operations of the property securing the loan or the business conducted on the property securing the loan. These loans are viewed primarily as cash flow loans and secondarily as loans secured by real estate. Credit risk in these loans may be impacted by the creditworthiness of a borrower, property values and the local economy in the Bank’s market area. 9 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements Construction and Land: Construction and land loans are usually based upon estimates of costs and estimated value of the completed project and include independent appraisal reviews and a financial analysis of the developers and property owners. Sources of repayment of these loans may include permanent loans, sales of developed property or an interim loan commitment from the Bank until permanent financing is obtained. These loans are considered to be higher risk than other real estate loans due to their ultimate repayment being sensitive to interest rate changes, general economic conditions and the availability of long-term financing. Credit risk in these loans may be impacted by the creditworthiness of a borrower, property values and the local economy in the Bank’s market area. Commercial Business : The commercial business loan portfolio includes loans to commercial customers for use in financing working capital needs, equipment purchases and expansions. The loans in this category are repaid primarily from the cash flow of a borrower’s principal business operation. Credit risk in these loans is driven by creditworthiness of a borrower and the economic conditions that impact the cash flow stability from business operations. Consumer: The consumer loan portfolio consists of various term and line of credit loans such as automobile loans and loans for other personal purposes. Repayment for these types of loans will come from a borrower’s income sources that are typically independent of the loan purpose. Credit risk is driven by consumer economic factors (such as unemployment and general economic conditions in the Bank’s market area) and the creditworthiness of a borrower. 10 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements The following tables present by portfolio segment, the activity in the allowance for loan losses for the three and six months ended June 30, 2016 and 2015. For the Three Months Ended June 30, 2016 Real Estate Residential Commercial Construction and Land Commercial Business Consumer Total (In thousands) Allowance for loan losses: Balance, April 1, 2016 $ 739 $ 311 $ 91 $ 7 $ 7 $ 1,155 Provision for loan losses 27 20 ) (1 ) (2 ) - Charge-offs - Recoveries - - 41 - - 41 Balance, June 30, 2016 $ 766 $ 331 $ 88 $ 6 $ 5 $ 1,196 For the Six Months Ended June 30, 2016 Real Estate Residential Commercial Construction and Land Commercial Business Consumer Total (In thousands) Allowance for loan losses: Balance, January 1, 2016 $ 648 $ 383 $ 102 $ 19 $ 3 $ 1,155 Provision for loan losses 118 ) ) ) 2 - Charge-offs - Recoveries - - 41 - - 41 Balance, June 30, 2016 $ 766 $ 331 $ 88 $ 6 $ 5 $ 1,196 For the Three Months Ended June 30, 2015 Real Estate Residential Commercial Construction and Land Commercial Business Consumer Total (In thousands) Allowance for loan losses: Balance, April 1, 2015 $ 564 $ $ $ 22 $ 6 $ 1,147 Provision for loan losses 27 ) ) 1 0 - Charge-offs - Recoveries 8 - 8 Balance, June 30, 2015 $ $ $ 106 $ 23 $ 6 $ 1,155 For the Six Months Ended June 30, 2015 Real Estate Residential Commercial Construction and Land Commercial Business Consumer Total (In thousands) Allowance for loan losses: Balance, January 1, 2015 $ 575 $ 418 $ 126 $ 23 $ 5 $ 1,147 Provision for loan losses 16 3 ) 0 1 - Charge-offs - Recoveries 8 - 8 Balance, June 30. 2015 $ 599 $ 421 $ 106 $ 23 $ 6 $ 1,155 11 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements The following tables present the balance in the allowance for loan losses and the recorded investment in loans based on portfolio segment and impairment method as of June 30, 2016 and December 31, 2015: At June 30, 2016 Real Estate Residential Commercial Construction and Land Commercial Business Consumer Total (In thousands) Allowance for loan losses: Ending balance, individually evaluated for impairment $ 79 $ - $ - $ - $ - $ 79 Ending balance, collectively evaluated for impairment $ 687 $ 331 $ 88 $ 6 $ 5 $ 1,117 Loans: Ending balance $ 43,378 $ 25,882 $ 7,094 $ 462 $ 806 $ 77,622 Ending balance; individually evaluated for impairment $ 1,735 $ 240 $ 1,547 $ - $ - $ 3,522 Ending balance; collectively evaluated for impairment $ 41,643 $ 25,642 $ 5,547 $ 462 $ 806 $ 74,100 At December 31, 2015 Real Estate Residential Commercial Construction and Land Commercial Business Consumer Total (In thousands) Allowance for loan losses: Ending balance, individually evaluated for impairment $ 20 $ - $ - $ - $ - $ 20 Ending balance, collectively evaluated for impairment $ 628 $ 383 $ 102 $ 19 $ 3 $ 1,135 Loans: Ending balance $ 41,972 $ 27,319 $ 7,196 $ 1,354 $ 321 $ 78,162 Ending balance; individually evaluated for impairment $ 1,763 $ 229 $ 1,751 $ - $ - $ 3,743 Ending balance; collectively evaluated for impairment $ 40,209 $ 27,090 $ 5,445 $ 1,354 $ 321 $ 74,419 12 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements Internal Risk Categories The Bank has adopted a standard loan grading system for all loans. Loans are selected for a grading review based on certain characteristics, including concentrations of credit and upon delinquency of 90 days or more. Definitions are as follows: Pass : Loans categorized as Pass are higher quality loans that do not fit any of the other categories described below. Special Mention/Watch : The loans identified as special mention/watch have an obvious flaw or a potential weakness that deserves special management attention, but which has not yet impacted collectability. These flaws or weaknesses, if left uncorrected, may result in the deterioration of the prospects of repayment or the deterioration of the Bank’s credit position. Substandard : These are loans with a well-defined weakness, where the Bank has a serious concern about the borrower’s ability to make full repayment if the weaknesses are not corrected. The loan may contain a flaw, which could impact the borrower’s ability to repay, or the borrower’s continuance as a “going concern”. When collateral values are not sufficient to secure the loan and other weaknesses are present, the loan may be rated substandard. A loan will also be graded substandard when full repayment is expected, but it must come from the liquidation of collateral. All loans that are past due 90 days or more are classified as substandard. Doubtful : These are loans with major defined weaknesses, where future charge-off of a part of the credit is highly likely. The primary repayment source is no longer viable and the viability of the secondary source of repayment is in doubt. The amount of loss is uncertain due to circumstances within the credit that are not yet fully developed and the loan is rated “Doubtful” until the loss can be accurately estimated. Loss : These are loans that represent near term charge-offs. Loans classified as loss are considered uncollectible and of such little value that it is not desirable to continue carrying them as assets on the Bank’s financial statements, even though partial recovery may be possible at some future time. 13 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements The following tables present the credit risk profile of the Company’s loan portfolio based on internal rating category and payment activity as of June 30, 2016 and December 31, 2015: June 30, 2016 Real Estate Residential Commercial Construction and Land Commercial Business Consumer Total (In thousands) Pass $ 41,746 $ 24,747 $ 7,094 $ 462 $ 786 $ 74,835 Special mention/Watch 647 - - - 20 667 Substandard 985 1,135 - - - 2,120 Doubtful - Total $ 43,378 $ 25,882 $ 7,094 $ 462 $ 806 $ 77,622 December 31, 2015 Real Estate Residential Commercial Construction and Land Commercial Business Consumer Total (In thousands) Pass $ 39,842 $ 26,178 $ 7,022 $ 1,354 $ 294 $ 74,690 Special mention/Watch 686 529 8 - 27 1,250 Substandard 1,444 612 166 - - 2,222 Doubtful - Total $ 41,972 $ 27,319 $ 7,196 $ 1,354 $ 321 $ 78,162 The Company evaluates the loan risk grading system definitions and allowance for loan losses methodology on an ongoing basis. No significant changes were made to either during the past year. 14 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements The following tables present the Company’s loan portfolio aging analysis of the recorded investment in loans as of June 30, 2016 and December 31, 2015: June 30, 2016 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Loans Receivable Total Loans > 90 Days & Accruing (In thousands) Real estate Residential $ 101 $ - $ 426 $ 532 $ 42,846 $ 43,378 $ - Commercial - 5 - - 25,882 25,882 - Construction and land - 7,094 7,094 - Commercial business - 462 462 - Consumer - 806 806 - Total $ 101 $ 5 $ 426 $ 532 $ 77,090 $ 77,622 $ - December 31, 2015 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Loans Receivable Total Loans > 90 Days & Accruing (In thousands) Real estate Residential $ 455 $ 100 $ 598 $ 1,153 $ 40,819 $ 41,972 $ - Commercial - 7 - 7 27,312 27,319 - Construction and land - - 166 166 7,030 7,196 - Commercial business - 1,354 1,354 - Consumer - 321 321 - Total $ 455 $ 107 $ 764 $ 1,326 $ 76,836 $ 78,162 $ - A loan is considered impaired, in accordance with the impairment accounting guidance (ASC 310-10-35-16), when based on current information and events, it is probable the Bank will be unable to collect all amounts due from the borrower in accordance with the contractual terms of the loan. Impaired loans include nonperforming multi-family and commercial loans but also include loans modified in troubled debt restructurings. 15 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements For the three Months Ended As of and for the three months ended June 30, 2016 June 30, 2015 Recorded Balance Unpaid Principal Balance Specific Allowance Average Balance of Impaired Loans Interest Income Recognized Average Balance of Impaired Loans Interest Income Recognized (In thousands) Loans without a specific valuation allowance: Real estate Residential $ 1,274 $ 1,308 $ - $ 1,280 $ 14 $ 1,415 $ 14 Commercial 240 240 - 241 4 252 3 Construction and land 1,547 1,547 - 1,554 21 1,832 21 Commercial business - Consumer - Loans with a specific valuation allowance: Real estate Residential 461 478 79 7 31 - Commercial - Construction and land - Commercial business - Consumer - Totals $ 3,522 $ 3,572 $ 79 $ 3,543 $ 46 $ 3,530 $ 38 For the six Months Ended As of and for the six months ended June 30, 2016 June 30, 2015 Recorded Balance Unpaid Principal Balance Specific Allowance Average Balance of Impaired Loans Interest Income Recognized Average Balance of Impaired Loans Interest Income Recognized (In thousands) Loans without a specific valuation allowance: Real estate Residential $ 1,274 $ 1,308 $ - $ 1,286 $ 28 $ 1,413 $ 31 Commercial 240 240 - 237 8 239 8 Construction and land 1,547 1,547 - 1,562 42 1,840 43 Commercial business - Consumer - Loans with a specific valuation allowance: Real estate Residential 461 478 79 8 33 2 Commercial - Construction and land - Commercial business - Consumer - Totals $ 3,522 $ 3,572 $ 79 $ 3,554 $ 86 $ 3,525 $ 84 16 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements The following table presents impaired loans as of December 31, 2015: As of December 31, 2015 Recorded Balance Unpaid Principal Balance Specific Allowance (In thousands) Loans without a specific valuation allowance: Real estate Residential $ 1,607 $ 1,647 $ - Commercial 229 229 - Construction and land 1,751 1,751 - Commercial business - - - Consumer - - - Loans with a specific valuation allowance: Real estate Residential 156 166 20 Commercial - - - Construction and land - - - Commercial business - - - Consumer - - - Totals $ 3,743 $ 3,793 $ 20 The following table presents the Company’s nonaccrual loans at June 30, 2016 and December 31, 2015. The table excludes performing troubled debt restructurings. June 30, December 31, (In thousands) Real estate loans Residential $ 985 $ 987 Commercial 5 7 Construction and land - 166 Commercial business - - Consumer and other - - Total nonaccrual $ 990 $ 1,160 17 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements At June 30, 2016 and December 31, 2015, the Company had certain loans that were modifiedas troubled debt restructurings (TDRs) and were impaired. The modification of terms of such loans generally included one or a combination of the following: an extension of the maturity date or a reduction of the stated interest rate. During the three and six months ended June 30, 2016 there were no new loan modifications classified as troubled debt restructurings. There were no new loan modifications classified as TDRs during the three months ended June 30, 2015. The following table presents information regarding TDRs by class for the six months ended June 30, 2015. Newly classifiedTDRsduring the six months ended June 30, 2015 wereas follows: June 30, 2015 (Unaudited) Number of Contracts Pre- Modification Balance Post- Modification Balance (In thousands) Real estate Residential - $ - $ - Commercial 1 42 42 Construction and land - - - Commercial business - - - Consumer - - - 1 $ 42 $ 42 18 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements The TDRs described above did not increase the allowance for loan losses or result in a charge-off during the three and six months ended June 30, 2015. The Company had no TDRs modified in the twelve months ended June 30, 2016 and 2015 that subsequently defaulted. A loan is considered to be in payment default once it is 30 days contractually past due under the loan’s modified terms. In order to determine whether a borrower is experiencing financial difficulty, an evaluation is performed of the probability that the borrower will be in payment default on any of its debt in the foreseeable future without the modification. This evaluation is performed under the Company’s internal underwriting policy. Foreclosed real estate held for sale consisted of residential real estate at December 31, 2015. There were $342,000 and $423,000 of residential real estate loans in the process of foreclosure at June 30, 2016 and December 31, 2015, respectively. Note 4: Regulatory Matters The Bank is subject to various regulatory capital requirements administered by the federal banking agencies. Failure to meet minimum capital requirements can initiate certain mandatory- and possibly additional discretionary- actions by regulators that, if undertaken, could have a direct material effect on the Bank’s financial statements. Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Bank must meet specific capital guidelines that involve quantitative measures of the Bank’s assets, liabilities and certain off-balance-sheet items as calculated under regulatory accounting practices. The Bank’s capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings and other factors. Furthermore, the Bank’s regulators could require adjustments to regulatory capital not reflected in these financial statements. At June 30, 2016 and December 31, 2015, quantitative measures established by regulation to ensure capital adequacy requires the Bank to maintain minimum amounts and ratios (set forth in the table below), of total capital, Tier 1 capital and common equity Tier 1 capital (as defined in the regulations) to risk-weighted assets (as defined) and of Tier 1 leverage capital to average total assets. Basel III was effective for the Co mpany on January 1, 2015. Basel III requires the Co mpany and the Bank to maintain minimum amounts and ratio s of common equity Tier 1 capital to risk weighted assets, as defined in the regulation. Under the new Basel III rules, in order to avoid limitations on capital distributions, including dividends, the Co mpany must hold a capital conservation buffer above the adequately capitalized common equity Tier 1 capital to risk-weighted assets ratio. The capital conservation buffer is being phased in from zero percent to 2.50 percent by 2019. Under Basel III, the Co mpany and Bank elected to opt-out of including accumulated other comprehensive income in regulatory capital. Management believes, as of June 30, 2016 (unaudited) and December 31, 2015, that the Bank meets all capital adequacy requirements to which it is subject. As of June 30, 2016 (unaudited) and December 31, 2015, the most recent notification categorized the Bank as well capitalized under the regulatory framework for prompt corrective action. To be categorized as well capitalized, the Bank must maintain minimum total risk-based, Tier I risk-based, common equity Tier I and Tier I leverage capital ratios as set forth in the table. There are no conditions or events since that notification that management believes have changed the Bank’s category. 19 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements The Bank’s actual capital amounts and ratios are presented in the following table: Actual For Capital Adequacy Purposes To Be Well Capitalized Under Prompt Corrective Action Provisions Amount Ratio Amount Ratio Amount Ratio (Dollars in thousands) As of June 30, 2016 Total Capital (to Risk-Weighted Assets) $ % $ 6,142 % $ 7,678 % Tier 1 Capital (to Risk-Weighted Assets) $ 13,116 % $ 4,607 % $ 6,142 % Common Equity Tier I Capital (to Risk-Weighted Assets) $ 13,116 % $ 3,455 % $ 4,990 % Tier I Leverage Capital (to Average Total Assets) $ % $ 3,946 % $ 4,932 % As of December 31, 2015 Total Capital (to Risk-Weighted Assets) $ 14,072 % $ 5,295 % $ 6,618 % Tier 1 Capital (to Risk-Weighted Assets) $ 13,241 % $ 3,971 % $ 5,295 % Common Equity Tier I Capital (to Risk-Weighted Assets) $ 13,241 % $ 2,978 % $ 4,302 % Tier I Leverage Capital (to Average Total Assets) $ 13,241 % $ 3,801 % $ 4,752 % Note 5: Disclosures about Fair Value of Assets and Liabilities Fair value is the exchange price that would be received to sell an asset or paid to transfer a liability (exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. Fair value measurements must maximize the use of observable inputs and minimize the use of unobservable inputs. There is a hierarchy of three levels of inputs that may be used to measure fair value: Level 1 Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level 2 Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. 20 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements Level 3 Significant unobservable inputs that reflect an entity’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. Nonrecurring Measurements The following table presents fair value measurements of assets measured at fair value on a non-recurring basis and the level within the fair value hierarchy in which fair value measurements fall at June 30, 2016 and December 31, 2015: Fair Value Measurement Using Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) (In thousands) June 30, 2016 Impaired loans $ 382 $ - $ - $ 382 December 31, 2015 Impaired loans $ 136 $ - $ - $ 136 Foreclosed assets held for sale $ 245 $ - $ - $ 245 Following is a description of the valuation methodologies and inputs used for assets measured at fair value on a non-recurring basis and recognized in the accompanying balance sheets, as well as the general classification of such assets pursuant to the valuation hierarchy. For assets classified within Level 3 of the fair value hierarchy, the process used to develop the reported fair value is described below. Collateral-dependent Impaired Loans, Net of ALLL The estimated fair value of collateral-dependent impaired loans is based on the appraised fair value of the collateral, less estimated cost to sell. Collateral-dependent impaired loans are classified within Level 3 of the fair value hierarchy. The Bank considers the appraisal or evaluation as the starting point for determining fair value and then considers other factors and events in the environment that may affect the fair value. Appraisals of the collateral underlying collateral-dependent loans are obtained when the loan is determined to be collateral-dependent and subsequently as deemed necessary by management. Appraisals are reviewed for accuracy and consistency by management. Appraisers are selected from the list of approved appraisers maintained by management. The appraised values are reduced by discounts to consider lack of marketability and estimated cost to sell if repayment or satisfaction of the loan is dependent on the sale of the collateral. These discounts and estimates are developed by management by comparison to historical results. 21 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements Foreclosed Real Estate Held for Sale Foreclosed real estate held for sale is carried at the lower of fair value at acquisition date or current estimated fair value, less estimated cost to sell when the real estate is acquired. Estimated fair value of foreclosed real estate is based on appraisals or evaluations. Foreclosed real estate is classified within Level 3 of the fair value hierarchy. Appraisals of foreclosed real estate are obtained when the real estate is acquired and subsequently as deemed necessary by management. Appraisals are reviewed for accuracy and consistency by the management. Appraisers are selected from the list of approved appraisers maintained by management. Unobservable (Level 3) Inputs The following table presents quantitative information about unobservable inputs used in nonrecurring Level 3 fair value measurements: Fair Value Valuation Technique Unobservable Inputs Range (In thousands) June 30, 2016 Impaired loans (collateral dependent) $ 382 Marketable comparable properties Marketability discount 9% - 15% December 31, 2015 Impaired loans (collateral dependent) $ 136 Marketable comparable properties Marketability discount 10% - 15% Foreclosed real estate 245 Marketable comparable properties Comparability adjustments 9% 22 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements Fair Value of Financial Instruments The following table presents the estimated fair values of the Company’s financial instruments not carried at fair value and the level within the fair value hierarchy in which the fair value measurements fall at June 30, 2016 and December 31, 2015. Fair Value Measurement Using Carrying Value Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) (In thousands) June 30, 2016 Financial assets Cash and due from banks $ 1,763 $ 1,763 $ 1,763 $ - $ - Interest-earning demand deposits 1,645 1,645 1,645 - - Federal funds sold 5,817 5,817 - - Interest-earning time deposits in banks 992 992 - 992 - Loans held for sale - - Loans, net 76,369 76,902 - - 76,902 Federal Home Loan Bank stock 468 468 - 468 - Accrued interest receivable - - Mortgage servicing rights 422 422 - - 422 Financial liabilities Deposits 76,650 77,334 43,070 34,264 - Advances from the Federal Home Loan Bank 6,927 7,158 - 7,158 - Accrued interest payable 3 3 - 3 - December 31, 2015 Financial assets Cash and due from banks $ 7,132 $ 7,132 $ 7,132 $ - $ - Interest-earning demand deposits 1,678 1,678 1,678 - - Interest-earning time deposits in banks 992 992 - 992 - Loans, net 76,575 77,086 - - 77,086 Federal Home Loan Bank stock 468 468 - 468 - Accrued interest receivable 217 217 - 217 - Mortgage servicing rights 317 317 - - 317 Financial liabilities Deposits 72,266 72,708 39,353 33,355 - Advances from the Federal Home Loan Bank 6,927 7,023 - 7,023 - Accrued interest payable 11 11 - 11 - The following methods were used to estimate the fair value of all other financial instruments recognized in the accompanying balance sheets at amounts other than fair value. Cash and Due from Banks, Interest-earning Demand Deposits and Federal Funds Sold The carrying amount approximates fair value. Interest-earning Time Deposits in Banks The carrying amount approximates fair value. 23 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements Loans, net Fair value is estimated by discounting the future cash flows using the market rates at which similar notes would be made to borrowers with similar credit ratings and for the same remaining maturities. The market rates used are based on current rates the Bank would impose for similar loans and reflect a market participant assumption about risks associated with nonperformance, illiquidity, and the structure and term of the loans along with local economic and market conditions. Loans Held for Sale The carrying amount approximates fair value due to the insignificant time between origination and sale. Federal Home Loan Bank Stock Fair value is estimated at book value due to restrictions that limit the sale or transfer of such securities. Accrued Interest Receivable and Payable The carrying amount approximates fair value. The carrying amount is determined using the interest rate, balance and last payment date. Mortgage Servicing Rights Mortgage servicing rights do not trade in an active, open market with readily observable prices. Accordingly, fair value is estimated using discounted cash flow models having significant inputs of discount rate, prepayment speed and default rate. Deposits Fair value of term deposits is estimated by discounting the future cash flows using rates of similar deposits with similar maturities. The market rates used were obtained from a knowledgeable independent third party and reviewed by the Bank. The rates were the average of current rates offered by local competitors of the Bank. The estimated fair value of demand, NOW, savings and money market deposits is the book value since rates are regularly adjusted to market rates and amounts are payable on demand at the reporting date. Federal Home Loan Bank Advances Fair value is estimated by discounting the future cash flows using rates of similar advances with similar maturities. These rates were obtained from current rates offered by the Federal Home Loan Bank. 24 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements Commitments to Originate Loans, Letters of Credit and Lines of Credit The fair value of commitments to originate loans is estimated using the fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the present creditworthiness of the counterparties. For fixed-rate loan commitments, fair value also considers the difference between current levels of interest rates and the committed rates. The fair values of letters of credit and lines of credit are based on fees currently charged for similar agreements or on the estimated cost to terminate or otherwise settle the obligations with the counterparties at the reporting date. Note 6: Recent Accounting Pronouncements The Company is an emerging growth company and as such will be subject to the effective dates noted for the private companies if they differ from the effective dates noted for public companies. FASB ASU 2014-09, Revenue from Contracts with Customers In May 2014, the FASB issued Accounting Standards Update (ASU)2014-09, “Revenue from Contracts with Customers,” which requires an entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services to customers. The ASU will replace most existing revenue recognition guidance in U.S. GAAP when it becomes effective. In March, 2016 the FASB issued ASU 2016-08, “Principal versus Agent Considerations (Reporting Revenue Gross versus Net),” which clarifies the guidance in determining revenue recognition as principal versus agent. In April 2016, the FASB issued ASU 2016-10, “Identifying Performance Obligations and Licensing,” which provides guidance in accounting for immaterial performance obligations and shipping and handling. In May 2016, the FASB issued ASU 2016-02-12, “Narrow-Scope Improvements and Practical Expedients” which provides clarification on assessing the collectability criterion, presentation of sales taxes, measurement date for noncash consideration and completed contracts at transition. This ASU also provides a practical expedient for contract modifications. The amendments are effective for annual reporting periods beginning after December 15, 2017 and for interim reporting periods within such annual periods. The Company is currently evaluating the impact of adopting the guidance. FASB ASU 2016-01, Recognition and Measurement of Financial Assets and Financial Liabilities In January 2016, the FASB issued ASU 2016-01,“Recognition and Measurement of Financial Assets and Financial Liabilities”. For public business entities, the amendments in this update include the elimination of the requirement to disclose the method(s) and significant assumptions used to estimate fair value that is required to be disclosed for financial instruments measured at amortized cost on the balance sheet, the requirement to use the exit price notion when measuring fair value of financial instruments for disclosure purposes, the requirement to present separately in other comprehensive income the portion of the total change in the fair value of a liability resulting from a change in the instrument-specific credit risk when the entity has elected to measure the liability at fair value in accordance with the fair value option for financial instruments, the requirement for separate presentation of financial assets and financial liabilities by measurement category and form of financial asset (that is, securities or loans and receivables) on the balance sheet or accompanying notes to the financial statements, and the amendments clarify that an entity should evaluate the need for a valuation allowance on a deferred tax asset related to available-for-sale securities in combination with the entity's other deferred tax assets. 25 Table Of Contents New Bancorp, Inc. Notes to Condensed Consolidated Financial Statements For public business entities, the amendments in this update are effective for fiscal years beginning after December 15, 2017, including interim periods within those fiscal years. Early adoption of the amendments in this update is not permitted, except that early application by public business entities to financial statements of fiscal years or interim periods that have not yet been issued or, by all other entities, that have not yet been made available for issuance are permitted as of the beginning of the fiscal year of adoption for the following amendment: An entity should present separately in other comprehensive income the portion of the total change in the fair value of a liability resulting from a change in the instrument-specific credit risk if the entity has elected to measure the liability at fair value in accordance with the fair value option for financial instruments. An entity should apply the amendments to this update by means of a cumulative-effect adjustment to the balance sheet as of the beginning of the fiscal year of adoption. Management is currently evaluating the impact of adopting this guidance on the Company’s financial statements. FASB ASU 2016-02, Leases In February 2016 the FASB issued ASU 2016-02, “Leases”. Under the new guidance, lessees will be required to recognize the following for all leases (with the exception of short-term leases) at the commencement date: ● A lease liability, which is a lessee‘s obligation to make lease payments arising from a lease, measured on a discounted basis; and ● A right-of-use asset, which is an asset that represents the lessee’s right to use, or control the use of, a specified asset for the lease term. Under the new guidance, lessor accounting is largely unchanged. Certain targeted improvements were made to align, where necessary, lessor accounting with the lessee accounting model and Topic 606, Revenue from Contracts with Customers. The new lease guidance simplified the accounting for sale and leaseback transactions primarily because lessees must recognize lease assets and lease liabilities. Lessees will no longer be provided with a source of off-balance sheet financing. Public business entities should apply the amendments in ASU 2016-02 for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years (i.e., January 1, 2019, for a calendar year entity). Early application is permitted for all public business entities upon issuance. Lessees (for capital and operating leases) and lessors (for sales-type, direct financing, and operating leases) must apply a modified retrospective transition approach for leases existing at, or entered into after, the beginning of the earliest comparative period presented in the financial statements. The modified retrospective approach would not require any transition accounting for leases that expired before the earliest comparative period presented. Lessees and lessors may not apply a full retrospective transition approach. Management is currently evaluating the impact of adopting this guidance on the Company’s financial statements. FASB ASU 2016-13, Financial Instruments – Credit Losses In June 2016, FASB issued ASU 2016-13, “
